DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PG Pub 2016/0039229).
For claim 1:  Zhang et al. teaches a printing apparatus (see Figs. 1 and 10), comprising: a roll paper container portion (in Fig. 10) configured to accommodate roll paper P formed into a roll S by wrapping recording paper around a core 200; a transportation roller 112 configured to transport the recording paper in a transportation direction; and a buffering member 2 configured to buffer an inertial load received from the recording paper P by moving in contact (see Figs. 9A, 9B, element 2 in particular pivoting along slot 81) with the recording paper P transported by the transportation roller 112, wherein the buffering member includes a guide member 11, 12 (see Fig. 9A, 9B, frame elements 11, 12) guiding the core of the roll paper that is moved from an inside of the roll paper container portion to an outside along a wall surface of the roll paper container portion (as can be seen in Fig. 1).
For claim 2:  Zhang et al. teaches the printing apparatus according to claim 1, wherein the guide member 11 includes a rib that has a side along the transportation direction (see Fig. 9A, numerous ribs spaced in the widthwise direction extending along in the transportation direction of the paper).
For claim 3:  Zhang et al. teaches the printing apparatus according to claim 2, wherein the roll paper container portion is configured to accommodate plural kinds of the roll paper different from one another in terms of width (this recitation is met by the structure of the device shown in Figs. 9A, 9B, 10, a core with a shorter web thereon can be provided, webs are not simultaneously provided so the presence or absence of two webs of different widths does not distinguish the claim from the prior art), and the guide member includes, as the rib, a plurality of ribs provided at intervals corresponding to widths of the roll paper (see Fig. 9A, a plurality of ribs provided spaced in the widthwise direction).
For claim 4:  Zhang et al. teaches the printing apparatus according to claim 1 configured to perform printing in a first orientation and a second orientation different from the first orientation (see Figs. 1 and 10, the printer is capable of being oriented in additional orientations while printing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853